DETAILED ACTION

Response to Amendment
The Amendment filed 10/26/2021 has been entered.  Claims 1-5, 7-9, and 11-12 remain pending in the application.  Claims 6 and 10 have been canceled.  New claims 13-20 have been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a first layer with a first composition comprising aluminum and at least 
Claim 1 recites the limitations “a first layer with a first composition comprising aluminum and at least one additional alloying metal”, “a second composition comprising aluminum and at least one additional alloying metal”, and “wherein the first composition and/or the second composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dv, Ho, Er, Tm, Yb, or any combination thereof, at least 5 wt% Mg, and a balance of aluminum.”  This is unclear.  It is unclear if the list of rare earth metals are the at least one additional alloying metals, or if the at least one additional alloying metals are in addition to the required components.  Additionally, it is unclear how the composition can have at least one additional alloying metals if the balance is aluminum.  Accordingly, the composition of the alloy cannot be determined.  Claims 2-5, 7-9, and 11-17 are rejected due to their dependence on rejected claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 18 recites the broad recitation a first composition comprising aluminum and at least one additional alloying component and a second composition comprising aluminum and at least one additional alloying component, and the claim also recites wherein the at least one additional alloying component of the first composition and/or the second composition is cerium that is present in an amount ranging from 10 wt% to 16 wt%, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 18 recites the limitations “a first composition comprising aluminum and at least one additional alloying component”, “a second composition comprising aluminum and at least one additional alloying component”, and “wherein the at least one additional alloying component of the first composition and/or the second composition is cerium that is present in an amount ranging from 10 wt% to 16 wt%.”  This is unclear.  Both the first and the second composition may have more than one additional alloying component.  This contradicts with the closed claim construction that the alloying component is cerium.  Cerium is singular.  Additionally, only the amount of cerium in one of the layers is specified.  In both layers, any amount of aluminum is permissible.  Thus at least one of the layers may have over 99% additional alloying components.  Accordingly, the composition of the alloy cannot be determined.  
Claim 19 depends from itself, which is unclear.  Claim 20 is rejected due to its dependence on rejected claim 19.  .

Claims 11-13 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from claim 1.  Claim 1 recites the limitations “a first layer with a first composition comprising aluminum and at least one additional alloying metal”, “a second composition comprising aluminum and at least one additional alloying metal”, and “wherein the first composition and/or the second composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dv, Ho, Er, Tm, Yb, or any combination thereof, at least 5 wt% Mg, and a balance of aluminum.”  Claim 11 recites the limitation “wherein one or more additive alloying components are used in the first and/or second compositions”.  Claim 11 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 depends from claim 11, which depends from claim 1.  Claim 1 recites the limitation “wherein the first composition and/or the second composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dv, Ho, Er, Tm, Yb, or any combination thereof, at least 5 wt% Mg, and a balance of aluminum.”  Si, Fe, Ni, and Zn are not allowed in the composition of claim 1.  Claim 12 recites the limitation “wherein the one or more additive alloying components are selected from Si, Fe, Ni, Zn, 
Claim 13 depends from claim 1.  Claim 1 recites the limitation “wherein the first composition and/or the second composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dv, Ho, Er, Tm, Yb, or any combination thereof, at least 5 wt% Mg, and a balance of aluminum.”  Si, Fe, Ni, and Zn are not allowed in the composition of claim 1.  Claim 13 recites the limitation “wherein the first composition and/or the second composition comprises 5 wt% to 15 wt% Mg and 0 wt% to 12 wt% Si; 0 wt% to 6 wt% Fe; 0 wt% to 5 wt% Ni; and 0 wt% to 6 wt% Zn”.  Claim 13 fails to include all the limitations of the claim upon which it depends, i.e., no Si, Fe, Ni, or Zn.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5, 7-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (DE 102011111365 A1), as machine translated, in view of Rios (US 20170362687 A1).
Regarding claims 1-5, 7-9, 11-14, and 16-17, art is being applied to all the claims as best understood in light of the 112 issues stated above, Palm teaches “a method for passivating the surface of aluminum-containing powder and the passivated powder which can be produced thereby and its use in a layer production method (additive layer manufacturing method (ALM method))” (which reads upon “an additive manufacturing method for making a product, comprising: a) forming a first layer with a first composition comprising aluminum and at least one additional alloying metal”, as recited in the instant claim; paragraph [0001]).  Palm teaches “melting of a wire or rod of the metal or metal alloy, wherein the metal or metal alloy by a movable heat source (e.g. Laser or electron beam or arc) melted, with the underlying layer is firmly bonded and then cooled again” (which reads upon “forming a first shaped alloy layer from the first composition by exposing all or a portion of the first layer to an energy source”, as recited in instant claim 1 and claim 8; paragraph [0008]).  Palm teaches that “the component is built up layer by layer in near-net shape” (which reads upon “forming a second layer on the first shaped alloy layer with a second composition comprising aluminum and at least one additional alloying metal; and d) forming a second shaped alloy layer from the second composition by exposing all or a portion of the second layer to an energy source, thereby forming a second shaped alloy layer adjacent to the first shaped alloy layer”, as recited in instant claim 1 and reads on claims 2-3; paragraph [0008]).  

Rios is similarly concerned with additive manufacturing (paragraph [0004]).  Rios teaches that “the alloy described herein includes a base element selected from the group consisting of aluminum (Al) and/or nickel (Ni), and a rare earth element selected from the group consisting of cerium (Ce) and/or lanthanide (La)” (paragraph [0048]).  Rios teaches that “the proportions of the alloying elements in the alloy are chosen such that a eutectic intermetallic of the alloying elements is present in the alloy as a segregated phase in an amount ranging from about 0.5 to 7.5 wt. %” (which reads upon “4 wt% to 60 wt%”, as recited in the instant claim; paragraph [0052]).  Rios teaches that “any of the above alloy compositions may or may not also include iron (Fe) and/or magnesium (Mg) and/or carbon (C) to form a higher alloy” (paragraph [0048]).  Rios teaches that “the alloy may contain up to about 2 wt. % of Fe, up to about 2 wt. % of Si, or up to about 30 wt. % of Mg” (which reads upon “at least 5 wt% Mg”, as recited in the instant claim; paragraph [0058]).  Regarding claim 12, the limitations will be interpreted as being met if the limitations of claim 1 are met.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the composition of Palm with an Al, Mg, and Ce/La alloy, as taught by Rios because the selection of a known material, which is based upon its suitability for the intended use, is 
With regard to the structural and microstructural limitations, although Palm does not specifically disclose the claimed structure, it is reasonable to presume that such property would be inherent to the alloy of Palm.  Support for the presumption is found because Palm teaches an alloy comprising the same materials (aluminum and rare earth metals) treated in the same way (melted and re-melted with additive manufacturing).  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
Regarding claim 15, modified Palm teaches the method of claim 1 as stated above.  Rios teaches that “the alloy may contain Ce in an amount up to about 8 wt. %, such as an alloy containing Al and Ce with a Ce content in an amount up to about 8 wt. %” (paragraph [0055]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (DE 102011111365 A1), as machine translated, in view of American Elements, Aluminum Cerium Alloy, https://www.americanelements.com/aluminum-cerium-alloy, last accessed 02/10/2022.  
Regarding claim 18, art is being applied to the claim as best understood in light of the 112 issues stated above, Palm teaches “a method for passivating the surface of aluminum-containing powder and the passivated powder which can be produced thereby and its use in a layer production method (additive layer manufacturing method (ALM method))” (which reads upon “an additive manufacturing method for making a product, comprising: a) forming a first layer with a first composition comprising aluminum and at least one additional alloying metal”, as recited in the instant claim; paragraph [0001]).  Palm teaches “melting of a wire or rod of the metal or metal alloy, wherein the metal or metal alloy by a movable heat source (e.g. Laser or electron beam or arc) melted, with the underlying layer is firmly bonded and then cooled again” (which reads upon “forming a first shaped alloy layer from the first composition by exposing all or a portion of the first layer to an energy source”, as recited in instant claim 1 and claim 8; paragraph [0008]).  Palm teaches that “the component is built up layer by layer in near-net shape” (which reads upon “forming a second layer on the first shaped alloy layer with a second composition comprising aluminum and at least one additional alloying metal; and d) forming a second shaped alloy layer from the second composition by exposing all or a portion of the second layer to an energy source, thereby forming a 
Palm is silent regarding cerium that is present in an amount ranging from 10 wt% to 16 wt%.  
American is similarly concerned with alloys (title).  American teaches “Aluminum Cerium Alloy with a typical composition of 90% Al to 10% Ce” (page 3).  American teaches that “Aluminum cerium alloys are extremely heat tolerant yet lightweight, making them attractive materials for automotive and aerospace components and engines” (page 3).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the composition of Palm with an AlCe alloy, as taught by American because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  
With regard to the structural and microstructural limitations, although Palm does not specifically disclose the claimed structure, it is reasonable to presume that such property would be inherent to the alloy of Palm.  Support for the presumption is found because Palm teaches an alloy comprising the same materials (aluminum and rare earth metals) treated in the same way (melted and re-melted with additive manufacturing).  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to .  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733